Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 10 November 2021 for application number 17/454,446. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  11/10/21; 4/29/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-14, 17, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN110866480).
Regarding claim 1, Li discloses a stereo camera assembly of an object tracking system (figs. 3 and 5), the stereo camera assembly comprising: a wide-angle lens camera (i.e. C1) mounted on a mounting structure; and a telephoto lens camera (i.e. C2) mounted on the mounting structure (par. 105) such that a field of view of the telephoto lens camera is at least partially encompassed by a field of view of the wide-angle lens camera (figs. 7-10; par. 155).
Regarding claim 3, see teachings of claims 1 and 2.  Li further discloses further comprising: a computer system configured to receive a wide-angle image from the wide-angle lens camera, receive a telephoto image from the telephoto lens camera, determine whether an object is identifiably present in the wide- angle image, determine whether the object is identifiably present in the telephoto image, and send commands to a movement system in response to determining the object is identifiably present in only one of the telephoto image or the wide-angle image, wherein the commands are configured to maneuver the wide-angle lens camera and the telephoto lens camera towards the object (fig. 3, S303; pars. 36-46, 100-120).
Regarding claim 4, see teachings of claim 1.  Li further discloses wherein the wide-angle lens camera and the telephoto lens camera are mounted at a same height of the mounting structure (fig. 5).
Regarding claim 5, see teachings of claim 1.  Li further discloses wherein the wide-angle lens camera and the telephoto lens camera are mounted at a same angle relative to the mounting structure (fig. 5).
Regarding claim 6, see teachings of claim 1.  Li further discloses further comprising: a computer system configured to receive a wide-angle image from the wide-angle lens camera, receive a telephoto image from the telephoto lens camera, and perform a transformation on the wide-angle image and the telephoto image to map the telephoto image to the wide- angle image (fig. 3, S303, S305; pars. 34-46, 100-105, 122).
Regarding claim 7, see teachings of claims 1 and 6.  Li further discloses wherein the computer system is further configured to identify an object in one of the telephoto image or the wide-angle image, and determine whether the object is identifiably present in the other of the telephoto image or the wide- angle image (fig. 3, S303, S304; pars. 105-120).
Regarding claim 8, see teachings of claims 1, 6, and 7.  Li further discloses wherein the computer system is further configured to move the wide- angle lens camera and the telephoto lens camera relative to the object in response to determining the object is not identifiably present in the other of the telephoto image or the wide-angle image (pars. 121-126).
Regarding claim 9, see teachings of claims 1, 6, and 7.  Li further discloses wherein the computer system is further configured to determine a three-dimensional location of the object using the telephoto image and the wide-angle image in response to determining the object is identifiably present in both of the telephoto image and the wide-angle image (pars. 121-126).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claims 1, 3, and 6.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 13, see teachings of claims 1, 6, 7, and 11.  Li further discloses wherein identifying the object in one of the telephoto image or the wide-angle image comprises identifying the object in the wide-angle image, the method further comprising: rotating, in response to determining the object is not identifiably present in the telephoto image, the stereo camera assembly towards the object (pars. 121-126).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claims 1, 3, and 6.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 21, see teachings of claim 17.  Li further discloses wherein both the wide-angle lens camera and the telephoto lens camera are mounted on the mounting structure perpendicular to the mounting structure (fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN110866480) in view of Nakamura et al. (US 2019/0225168).
Regarding claim 2, see teachings of claim 1.  Although Li further disclose the mounting structure (fig. 3, S303; pars. 36-46, 100-120), Li does not explicitly disclose wherein the mounting structure is configured to be connected to a vehicle.
In the same field of endeavor, Nakamura discloses wherein the mounting structure is configured to be connected to a vehicle (figs. 1, 18; par. 160).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Li to include the teachings of Nakamura in order to capture the outside view of the vehicle (Nakamura, par. 35).
Regarding claim 18, see teachings of claim 17.  Although Li further discloses a movement system (fig. 3, S303; pars. 36-46, 100-120), Li does not explicitly disclose comprising: a vehicle, wherein the mounting structure is mounted to the vehicle, and wherein the movement system is a movement system of the vehicle.
In the same field of endeavor, Nakamura discloses a vehicle, wherein the mounting structure is mounted to the vehicle, and wherein the movement system is a movement system of the vehicle (figs. 1, 18; par. 160).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Li to include the teachings of Nakamura in order to capture the outside view of the vehicle (Nakamura, par. 35).

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the references, alone or in combination, discloses further comprising: taking a second wide-angle image using the wide- angle lens camera of the stereo camera assembly and a second telephoto image using the telephoto lens camera of the stereo camera assembly; receiving, by the computer system, the second wide- angle image and the second telephoto image; and tracking the object using the second telephoto image, the second wide-angle image, and the three- dimensional location of the object determined using the telephoto image and the wide-angle image.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486